Case 8:20-cv-00702-JVS-ADS Document 43-2 Filed 07/28/20 Page 1of1 Page ID #:927

 

Office of the Chief Disciplinary Counsel

July 23, 2020

Re: Mr. Jeffrey Lance Johnson, State Bar Number 24029638

To Whom It May Concern:

This is to certify that Mr. Jeffrey Lance Johnson was licensed to practice law in Texas on May 02,
2001, and is an active member in good standing with the State Bar of Texas. "Good standing" means
that the attorney is current on payment of Bar dues; has met Minimum Continuing Legal Education
requirements; and is not presently under either administrative or disciplinary suspension from the
practice of law.

This certification expires 30 days from the date, unless sooner revoked or rendered invalid by
operation of rule or law.

Sincerely,

Seana Willing
Chief Disciplinary Counsel
SW/web CEES

  

P.O. BOX 12487, CAPITOL STATION, AUSTIN, TEXAS 7871 1-2487, 512.427.1350; FAX: 512.427.4167
